UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oo eee x
UNITED STATES OF AMERICA, 970r269 (DLC)
JESSE BAILEY,

Defendant.
oo x

DENISE COTE, District Judge:

Having received the defendant’s letter of July 9, 2021, it
is hereby

ORDERED that the defendant shall submit his motion for
compassionate release by September 9, 2021. The Government
shall respond by September 23, 2021. Any reply shall be
submitted by September 28, 2021.

Dated: New York, New York

July 9, 2021 )) . i
A acteAt

DENTSE COTE
United States District Judge

 
